Title: James Madison to [ ] Bradley, 24 June 1828
From: Madison, James
To: Bradley


                        
                            
                                Dr Sir
                            
                            
                                
                                    Patriotic Bank. W
                                
                                
                            
                        
                            June 24. 1828
                        
                        I inclose a draft on Col Peyton in Richd: to discharge the note referred to in your letter of . This having
                            been mislaid, & owing to a [ tion] or 9 [casualty], the precise date and
                            amt. of the note not being ascertainable, I have named in the draft the sum of $600. with a blank which you will be good
                            eno’ to fill with whatever will make it correspond, with the debt. Should this course not avoid error, it shall be
                            corrected as soon as known. with friendly respects
                        
                            
                                
                            
                        
                    